725 N.W.2d 375 (2006)
Kris HAHN, Respondent,
v.
GRACO, INC., Self-Insured/Adm'd by ASU Risk Mgmt. Services, Relators.
No. A06-1737.
Supreme Court of Minnesota.
December 28, 2006.
James S. Pikala, Christine L. Tuft, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, MN, for Appellant.
Lawrence C. Miller, Miller & Carlson, P.L.L.P., Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 17, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ G. Barry Anderson
Associate Justice